       Case 2:19-cv-00092-BSM Document 29 Filed 03/22/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                            DELTA DIVISION

EMILIO NOYOLA,
ADC #33576-177                                                             PLAINTIFF

v.                        CASE NO. 2:19-CV-00092-BSM

JOHN ELAM, Lieutenant,
FCI FORREST CITY, et al.                                                DEFENDANTS

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed with prejudice.

     IT IS SO ORDERED this 22nd day of March, 2021.


                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
